EXHIBIT 10.10

FOURTH AMENDMENT TO THE 1997 AMENDED AND RESTATED

CHIQUITA BRANDS INTERNATIONAL, INC.

DEFERRED COMPENSATION PLAN

THIS FOURTH AMENDMENT is made this 15th day of December, 2010 by CHIQUITA BRANDS
INTERNATIONAL, INC. (the “Company”).

WITNESSETH:

WHEREAS, the Company has adopted the 1997 Amended and Restated Chiquita Brands
International, Inc. Deferred Compensation Plan (the “Plan”);

WHEREAS, Section 15.4 of the Plan allows the Company to amend or modify the Plan
in whole or in part; and

WHEREAS, the Company desires to terminate the Plan, distribute the account
balances of certain Participants and transfer liability with respect to all
remaining account balances under the Plan.

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:

1.     A new Section 16 is added to the Plan to provide as follows:

16.     Plan Termination

16.1     Effective as of December 31, 2010 (the “Termination Date”), the Plan
(and each predecessor plan in effect at the time a deferral was made, as
described in Section 1.2) shall be terminated. No further deferrals or
contributions may be allocated to any Account under the Plan and no interest or
dividends shall accrue to Accounts on or after the Termination Date.

 

(i) If a Participant’s employment with the Company terminates for any reason on
or before the Termination Date or the Deferral Term elected by the Participant
ended before the Termination Date, any undistributed portion of the
Participant’s Accounts (the “Distributed Accounts”) shall be distributed (to the
extent permitted under Section 12.4.3) to the Participant in a lump sum as of
and as soon as administratively possible after the Termination Date. Payments
with respect to a Participant’s Distributed Accounts pursuant to this
Section 16.1(i) shall be in lieu of any and all rights with respect to such
Participant’s Accounts under the Plan, and as of any date after the Termination
Date, no Participant receiving a distribution with respect to Distributed
Accounts shall have any rights under the Plan.

 

(ii) As of the Termination Date, liability for distributions with respect to the
“Transferred Accounts,” which are all Accounts maintained under the Plan
immediately prior to the Transfer Date except the Distributed Accounts, shall be
transferred to and become a liability under the Chiquita Brands International,
Inc. Capital Accumulation Plan (the “CAP”). Subaccounts corresponding to the
Participant’s Accounts in the Plan (the



--------------------------------------------------------------------------------

“Transferred Subaccounts”) will be maintained for the Participant under the CAP.
The Transferred Accounts shall continue to be distributed in accordance with the
terms of the Plan (with such payment terms applicable to each Transferred
Subaccount as though it were an Account under the Plan), as set forth in
Section 22 of the CAP. A Participant’s rights to payments under the CAP as
transferred pursuant to this Section 16.1(ii) shall be in lieu of any and all
rights with respect to such Participant’s Accounts under the Plan, and as of any
date after the Termination Date, no Participant whose Accounts were transferred
under this Section 16.1(ii) shall have any rights under the Plan.

16.2     The Transferred Accounts shall continue to constitute “amounts
deferred” on or before December 31, 2004 (within the meaning of Section 409A of
the Internal Revenue Code (“Section 409A”)) and are intended, along with
earnings on the Transferred Accounts, to continue to be grandfathered benefits
not subject to Section 409A. The transfer of the Transferred Accounts to the CAP
is not intended to materially enhance a benefit or right existing under the Plan
as of October 3, 2004.

IN WITNESS WHEREOF, the Company has executed this Fourth Amendment and otherwise
ratifies and approves the Plan in all other respects on the date and year first
above written.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:   /s/ K. R. Holland Its:   Chairman,
Employee Benefits Committee  

SVP, Chief People Officer

 

 